Citation Nr: 0823563	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  01-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's previously denied claim of entitlement 
to service connection of post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Morgan, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The appellant served on active duty from April 1, 1982 until 
April 21, 1982.

In February 1996 the RO received the appellant's claim of 
entitlement to service connection for PTSD.  In a September 
1996 rating decision, the RO denied the appellant's claim.  
The appellant was duly informed of that decision; he did not 
appeal.

In December 1997 the RO received the appellant's request to 
reopen his claim for service connection of PTSD.  In a May 
1998 rating decision the RO denied the appellant's claim.  
The appellant did not appeal.

In September 1999, the RO received the appellant's request to 
reopen his claim of entitlement to service connection for 
PTSD.  The March 2000 RO rating decision denied the 
appellant's claim.  The appellant disagreed with the March 
2000 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the appellant's 
substantive appeal (VA Form 9) in August 2001.

In June 2000, the appellant presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of the hearing has been associated with the 
appellant's VA claims folder.  

This matter was previously before the Board in October 2004.  
At that time, the Board denied the appellant's request to 
reopen his previously denied claim.  
The appellant timely appealed to the Court of Appeals for 
Veterans Claims ("the Court").  In an August 2007 
Memorandum Decision, the Court vacated and remanded the 
Board's October 2004 decision.  The matter has thus been 
returned to the Board for readjudication consist with the 
Court's August 2007 decision.  

For the reasons and bases set out below, the Board has 
determined that the claim of entitlement to service 
connection of PTSD is reopened.  However, additional 
development is required before the Board may proceed to the 
matter on the merits.  The issue of entitlement to service 
connection of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a May 1998 decision, the RO denied service connection 
for PTSD.

2. Evidence associated with the claims file subsequent to the 
RO's May 1998 decision must be considered in order to fairly 
decide the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's May 1998 decision denying the reopening of a 
previously denied claim of entitlement to service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).

2.  Since the May 1998 RO decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for PTSD is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  In substance, he contends that 
an alleged physical attack during his brief military service 
in 1982 resulted in PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The RO provided the appellant with appropriate VCAA notice in 
the letter sent to him in January 2003, and has afforded him 
the opportunity to present information and evidence in 
support of his claim.  

It appears that the appellant may not have received complete 
notice concerning the reopening of previously-denied claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) [in order to 
fully comply with the VCAA notice requirement for new and 
material evidence claims, the claimant must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open the claim].  However, 
because the claim is being reopened by the Board, there is no 
prejudice to the appellant.



Duty to assist

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Pertinent law and regulations

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
that are not appealed in the prescribed time period are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim. See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001, however.  Because the appellant's claim to 
reopen was initiated in September 1999, his request will be 
adjudicated by applying the former section 3.156.

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The appellant is seeking to reopen a previously denied claim 
of entitlement to service connection of PTSD.  

Initial matter - the Court decision

As was described in the Introduction, this issue was remanded 
by the Court in an August 2007 decision.  The Board wishes to 
make it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of the matter has been undertaken with 
that obligation in mind.

Discussion

The appellant seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD, which he claims 
stems from an alleged physical assault.  
[A review of the evidence of record in May 1998 shows that he 
provided two conflicting accounts of personal assault in 
service. In one account, he claimed to have been assaulted by 
fellow recruits.  Later, however, he claimed to have been 
assaulted by a noncommissioned officer.]

The appellant's claim was last finally denied in May 1998. As 
discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence 
with respect to that claim.  

At the time of the May 1998 rating action, the evidence then 
of record, while including several diagnoses of PTSD, failed 
to establish that the appellant's PTSD was related to a 
confirmed in-service stressor.  

The evidence added to the claims folder since the May 1998 
rating decision includes numerous lay statements received by 
the RO in December 1999.  The statements include the of his 
brother, D.H.; his sister, B.H.B.; C.S., his former 
supervisor; W.H., his former co-worker; and his mother, M.H.  
Each of these statements are to the effect that the appellant 
was a well-adjusted thirty-three year old prior to joining 
the military but showed signs of nervousness and 
maladjustment upon his return.

As the Board understands the Court's October 2007 decision, 
the lay statements submitted by the appellant in December 
1999 constituted new and material evidence, because the 
appellant's claimed stressor was personal a assault and 
Patton specifically requires that evidence of a change in 
behavior be considered as stressor verification.  See the 
October 2007 Memorandum Decision, page 4.       

The claim of entitlement to service connection of PTSD is 
therefore reopened.  

Procedural concerns

The Board has reopened the appellant's claim and is 
considering moving forward to discuss the claim on the 
merits.

As discussed above, VA's statutory duty to assist the 
appellant in the development of his claim attaches at this 
juncture. The Board must, therefore, determine whether 
additional development of the evidence is needed.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a appellant's injury or disability, even where it would 
not be enough to convince the Board to grant a claim.  
Moreover, as the credibility of the lay statements was 
presumed for the purposes of reopening the claim, that 
presumption no longer applies once the claim is reopened.  
See Justus, supra.  

Accordingly, as explained below the Board is remanding the 
appellant's claim of entitlement to service connection for 
PTSD to the agency of original jurisdiction for further 
evidentiary development.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is allowed.


REMAND

As noted above, the appellant has submitted evidence 
indicating a change in his behavior after returning home from 
service.  However, the record is lacking concerning the 
appellant's circumstances prior to his entry into service.  

The appellant has provided a detailed employment history from 
1992 to the present, but the record does not include evidence 
of his employment history from his completion of schooling in 
1968 until his entry into service in 1982 or for the period 
between 1982 and 1989.  

Additionally, the evidence of record only includes the 
appellant's medical records beginning with 1996, but does not 
contain any information regarding his mental condition 
between prior to that date, with the exception of the service 
medical records.

The evidence which is of record is at least suggesting that 
the appellant's PTSD may be related to incidents other than 
those arising from his military service.  As was noted in an 
August 1999 mental health examination report, the appellant 
evidently suffered from serious physical childhood abuse as 
well as a serious work accident.  For that reason, the Board 
has determined that the additional information set out above 
must be obtained.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should contact the appellant in 
writing and request a complete work 
history, including both pre-service and 
post-service work history.   VBA should 
also request that the appellant identify 
any and all additional medical records.  
If any additional records are identified, 
the efforts should be made to obtain those 
records.  

2.  After the completion of any other 
development it deems to be necessary, VBA 
should then readjudicate the appellant's 
claim, with particular attention paid to 
Patton considerations.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


